         Case 3:20-cv-04439-JSC Document 79 Filed 08/26/21 Page 1 of 3



 1   JORDAN ETH (CA 121617)                         KAREN G. JOHNSON-MCKEWAN (CA 121570)
     JEth@mofo.com                                  KJohnson-Mckewan@orrick.com
 2   PHILIP T. BESIROF (CA 185053)                  ALEXANDER K. TALARIDES (CA 268068)
     PBesirof@mofo.com                              ATalarides@orrick.com
 3   CHRISTIN J. HILL (CA 247522)                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     CHill@mofo.com                                 405 Howard Street
 4   MORRISON & FOERSTER LLP                        San Francisco, California 94105
     425 Market Street                              Telephone: 415.773.5700
 5   San Francisco, California 94105-2482           Facsimile: 415.773.5759
     Telephone: 415.268.7000                        Attorneys for Nominal Defendants Oracle
 6   Facsimile: 415.268.7522                        Corporation and Oracle America, Inc.
     Attorneys for Defendants Lawrence J.
 7   Ellison, Safra A. Catz, Jeffrey O. Henley,
     Jeffrey S. Berg, Michael J. Boskin, Bruce R.
 8   Chizen, George H. Conrades, Rona A.
     Fairhead, Renée J. James, Charles Moorman
 9   IV, Leon E. Panetta, William G. Parrett,
     Naomi O. Seligman, and Vishal Sikka
10
     DORIAN DALEY (CA 129049)
11   Dorian.Dailey@oracle.com
     PEGGY E. BRUGGMAN (CA 184176)
12   Peggy.Bruggman@oracle.com
     JAMES C. MAROULIS (CA 208316)
13   Jim.Maroulis@oracle.com
     ORACLE CORPORATION
14   2300 Oracle Way
     Austin, Texas 78741
15   Telephone: 737.867.1000
     Attorneys for Nominal Defendants Oracle
16   Corporation and Oracle America, Inc.

17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20
     KLEIN, et al., derivatively on behalf of          Lead Case No. 3:20-cv-04439-JSC
21   ORACLE CORPORATION and ORACLE
     AMERICA, INC.,                                    REPLY IN SUPPORT OF DEFENDANTS’
22                                                     MOTION FOR ENTRY OF FINAL
                    Plaintiffs,                        JUDGMENT
23
             v.                                        Judge:    Hon. Jacqueline Scott Corley
24
     LAWRENCE J. ELLISON, et al.,
25
                    Defendants.
26

27

28
     REPLY ISO DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC
        Case 3:20-cv-04439-JSC Document 79 Filed 08/26/21 Page 2 of 3



 1          The Court granted Defendants’ motion to dismiss the case on May 24, 2021. (ECF No.

 2   72.) As Plaintiffs concede in their Response to Defendants’ Motion for Entry of Final Judgement

 3   (the “Motion”) (ECF No. 78), they did not file an amended complaint by the Court-imposed

 4   deadline. Defendants accordingly requested in their Motion that judgment be entered for

 5   Defendants. (ECF No. 77.) Plaintiffs concede in their Response that “[t]he Court can enter final

 6   judgment in the case,” but request that the Court do so “without prejudice.” (ECF No. 78 at 2.)

 7          Plaintiffs cite to no authority in support of their request for a final judgment “without

 8   prejudice.” And they offer no basis for doing so here. Defendants request that judgment be

 9   entered pursuant to Federal Rule of Civil Procedure 58(d). See Fed. R. Civ. P. 54, 58. The

10   Federal Rules make no mention of judgment with or without prejudice.

11

12   Dated: August 26, 2021                         JORDAN ETH
                                                    PHILIP T. BESIROF
13                                                  CHRISTIN J. HILL
                                                    MORRISON & FOERSTER LLP
14

15
                                                    By:         /s/ Jordan Eth
16                                                           JORDAN ETH
17                                                  Attorneys for Director Defendants
18

19   Dated: August 26, 2021                         DORIAN DALEY
                                                    PEGGY E. BRUGGMAN
20                                                  JAMES C. MAROULIS
                                                    ORACLE CORPORATION
21
                                                    KAREN G. JOHNSON-MCKEWAN
22                                                  ALEXANDER K. TALARIDES
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
23

24
                                                    By:   /s/ Alexander K. Talarides
25                                                   ALEXANDER K. TALARIDES

26                                                  Attorneys for Nominal Defendants Oracle
                                                    Corporation and Oracle America, Inc.
27

28
     REPLY ISO DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC                                                                         1
        Case 3:20-cv-04439-JSC Document 79 Filed 08/26/21 Page 3 of 3



 1                                       ECF ATTESTATION

 2           I, Jordan Eth, am the ECF User whose ID and password are being used to file the

 3   foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that concurrence in

 4   the filing of the document has been obtained from each of the other Signatories.

 5

 6   Dated: August 26, 2021

 7                                                          /s/ Jordan Eth
                                                           JORDAN ETH
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REPLY ISO DEFENDANTS’ MOTION FOR ENTRY OF FINAL JUDGMENT
     CASE NO. 3:20-cv-04439-JSC                                                                    2
